 In the Matter of A. W. SILVER .DOING BUSINESS AS EASTERN SUPPLYCOMPANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OFAMERICAS LOCAL #1143, AFFILIATED WITH THE-C. I. 0.andSCRAPIRON, METAL '& RAG WORKERS UNION, LOCAL 20498, AFFILIATED WITHTHE A. F. OF L.,tPARTY TO THE CONTRACTCase No'.'CD395.Decided January 08, 1943Jurisdiction:scrap distributing industry.Unfair LaborPracticesInterference,Restraint, and Coercion:attempts to force employees into pre-ferred affiliated organization and to discourage their membership in anorganization which *as party to an existing closed-shop contract with em-ployer by : advising employees that they could earn more money under acontract - with the preferred organization ; indicating to employees that itdid not intend to deal with the contracting organization ; hiring new em-ployees without requesting contracting union to supply them and refusingto ' permit contracting union's organizer to approach them to secure theirmembership, in violation of the closed-shop contract ; executing a closed-shopcontract with the preferred, assisted organization at a time when it repre-sented no employees, and thereafter executing another, closed-shop contractwith that organization which was clearly violative of the Act in that desig-nations which the organization might have had at that time resulted fromthe employer's unfair labor practices-strike caused by employer's unfairlabor practices.Collective Bazgazning:union's majority established by membership under closed-shop contract; not affected by alleged loss of majority subsequent to refusalto, bargain since caused by unfair labor practices-refusal to bargain col-lectively by : advising members and representatives of majority union thatitwould not deal with that union ; entering into closed-shop contract withunion which represented none of the employees and which had been assistedby employer.Remedial Orders:respondent ordered to cease and desist'unfair labor prac-tices ; cease giving effect to contracts with assisted union ; upon request tobargain collectively ; reinstate with back pay unfair labor practice strikers.Unit Appropriatefor CollectiveBargaining:all employees, excluding clericaland supervisory employees.Mr. T. Lowry Whittaker,for the Board.Mr. Sam J. Levy,of Minneapolis, Minn., for the respondent.Helstein and Hall,ofMinneapolis, Minn., byMr. Ralph L. Hel-steinandMr. Douglas Hall,for the United.Mr. William F. Wright,of St. Paul, Minn., for Local 20498.Miss Marcia Hertzmark,of counsel to the Board.513024--43-,vol. 47-4,'49 50DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDORDER,STATEMENT., OF; THE .CASEUpon charges and amended charges. duly filed by United Electrical,Radio and Machine Workers of America, Local No. 1143, affiliatedwith the Congress of Industrial Organizations, herein called theUnited, the National Labor Relations Board, herein called the Board,by' the Regional Director for the Eighteenth Region (Minneapolis,Minnesota), issued its complaint on September 5, 1942, against A. W.Silver, doing business as Eastern Supply Company, Minneapolis,Minnesota, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices within themeaning of Section 8'(1) and (5) and Section 2 (6) and (7) of theNational'Labor Relations Act, 49 Stat. 449, herein called. the Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the respondent; the United, and Scrap Iron, Metal & RagWorkers Union, Local 20498, affiliated with the American Federationof Labor, party to the contract, herein called Local 20498.,With respect to the unfair labor practices the complaint alleged insubstance that the respondent (1) by statements and conversationswith his employees, and by other specified acts, interfered with, re-strained, and coerced his employees in the exercise of the rights guar-anteed in Section 7 of the Act; (2) on or about April 15, 1941, andsince that time, refused to bargain collectively with the United, al-though the United was at all such times the statutory representative,of'his employees; and (3') on or about May 1, 1941, and May 1, 1942,entered into collective bargaining, agreements with Local 20498, saidLocal 20498 not being at such times the statutory representative ofhis employees.The respondent filed an answer on September 17, 1942, in whichhe admitted certain allegations of the complaint, but denied that hehad engaged in any unfair labor practices.He admitted the appro-priateness of the unit alleged in the complaint, but denied that theUnited represented a majority of the employees therein.'Pursuant to notice, a hearing was held on October'19 and'20, 1942,atMinneapolis, Minnesota, before Gustaf B. Erickson, the Trial Ex-aaniner duly designated by the Acting Chief Trial Examiner.TheBoard, the United, and the respondent were represented by counsel,and Local 20498 by a representative.'Full opportunity to be heard,1The respondent's attorney withdrew from the hearing early in the proceeding.Neither,the respondent nor Local 20498 called any witnesses.` EASTERN SUPPLYCOMPANY51to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.At the close of thehearing, counsel for the Board moved to amend the pleadings toconform'to the proof with respect to such matters as names, dates, andclerical errors.The motion vas granted without objection.Duringthe course of the hearing the'Trial Examiner made a number of otherrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed. On October26, 1942, the United and Local 20498 filed briefs with the TrialExaminer.Thereafter,the Trial Examiner isued his Intermediate-Report,dated- October 30, 1942, copies of which were duly served upon allthe parties,finding that the respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section8 (1) and (5) and Section 2 (6) and (7) of the Act. He recom-mended that the respondent cease and desist from such practices;that he cease recognizing Local 20498 and give no effect to his con-,tracts with 'it; that he bargain` collectively, upon request, with theUnited; and that he reinstate; with back pay from the date of appli-cation for reinstatement, certain employees who had gone on strikeas a result of the respondent's unfair labor practices.No exceptionshave been filed by any of the parties.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT ,I.THE BUSINESS OF THE COMPANYA.W. Silver, an individual, doing business as Eastern SupplyCompany, has his principal office and place of business in Minneapo-lis,Minnesota,and isengaged in the purchasing, collecting, sorting,selling, and distribution of scrap metal, rags, and rubber.Duringthe year 1941, the respondent purchased approximately $50,000 worthof such materials, of which about 5 percent originated from points out-side the State of Minnesota; during the first 9 months of 1942, the valueof such purchases approximated $25,000, of which about 5 percentoriginated from points outside the State of Minnesota.During theyear 1941 the total, value of materials sold by the respondent wasapproximately $60,000, of which about 66 percent was sold and trans-ported to points outside the State of Minnesota;for the first 9 monthsof 1942 the respondent's salesapproximated $20,000, of which about66 percent was sold and transported to points outside the State ofMinnesota. 52DECISIONS OF NATIONAL LABOR RELATIONS' BOARDII.THE ORGANIZATIONSINVOLVEDUnited- Electrical, Radio and Machine Workers of America, Local,No. 1143, affiliated witli the Congress of Industrial Organizations,'and Scrap, Iron, Metal & Rag Workers Union, Local 20498, affiliatedwith the American Federation of' Labor, are labor organizations,admitting to membership employees of the respondent.III.THE UNFAIRLABORPRACTICESA. The sequence of eventsOn. April 19, 1937, as the result of a consent election agreement`between the United, the respondent, and several other employersengaged in similar business in Minneapolis, the employees of therespondent and of those other employers designated the United 2 astheir representative for the purposes' of collective bargaining.OnApril 29, 1937, the respondent, five other employers who had par-ticipated in the consent election, and the United entered into a col-lective bargaining agreement concerning wages, hours, and conditionsof employment. Similar agreements were entered into in 1938 and1939.On June `3, 1940, the parties entered into another agreement to beeffective untilMay 1, 1941, and "thereafter from year to year unlesseither party thirty (30) days before the expirations [sic] of anyyearly period, shall by written notice, signify its desire to ,change orterminate the agreement." In addition to settlement of wages, hours,and conditions of employment, the 1940 contract contained the fol-lowing provisions :Closed ShopThe employer agrees to conduct and operate aclosed shop and the employers shall be at liberty to hire workersin the open market when the Union is unable to furnish suchhelp.At the end of two work weeks, these workers are to jointhe Union.All workers hired shall be paid union wages.Preferential hirings:The Union shall set up, and maintain'an unemployed list and in the event the undersigned employersneed more men, they shall call the Union office and it shall bethe duty of the Officer in charge-to furnish such men if they areavailable.Commencing early in 1941, according to the uncontradicted and:credible testimony of employees Roy Johnson and Fred Otteson,3 the2The United was then known as the S. W. O. C. On January 1, 1938, the United changedits name to United Electrical, Radio and Machine Workers of America, Local No. 1143,affiliated with the Congress of Industrial Organizations.3 All findings hereinafter made are based upon the uncontradicted testimonyof witnesseswhom we credit, as did the Trial Examiner. EASTERN SUPPLY COMPANY53respondent and his two sons, Meyer and Joe, who assisted their,father in the operation of his business, approached some of the em-ployees during lunch hours.On these occasions, the employees weretold by the respondent and his sons that the employees would bebetter off'if they did not belong to the United, that the respondentcould give them more hours of work under a contract providing fora 40-hour week rather than for five 8-hour days as provided in theUnited's contract; and that "the A. F. of L. was forty hours a week,-and if we were there we could probably make up time." MeyerSilver told the employees on one occasion that the C. I. 0. was a"racket" and that Jack Young, the business agent of the United, wasa "racketeer."He told employee Roy Johnson that he was "sick andtired of this union business ..." and that "there has got to be achange, and he would never sign another contract with the C: I. 0."On March 29, 1941, the United notified the respondent and the othersignatories to its contract that it' desired to begin negotiations for anew agreement for the ensuing year.On April 5, 1941, four of the respondent's employees, among themOtteson and Johnson, quit their jobs.When Otteson was gettinghis pay check Joe Silver told him that"there was going to be a change,the C. I. 0. was out," and, about the same time, told Johnson that"one thing is sure, this is going to be an A. F. of L. yard from now on."That afternoon, Jack -Young, the business agent of the United, calledupon the respondent at his office' to ascertain why the men had quit.When Young offered to replace the four employees, the respondentstated that he needed no other employees.About April 14, 1941, Young passed the respondent's premises andsaw that three or four new men, not members of the United, wereworking in the yard.He testified that he did not stop at that timebecause he intended to return in 10 days and ask the men to join theUnited.Oh April 20 the United met with Harry Isaacs, Sol Rosen, andMorgan Cohen, representatives of, the Dealers' Association ,4 who hadnegotiated on behalf of the employer signatories to' the contract inprevious years. - Isaacs stated, in response to a question by Young,that he represented the respondent.No agreement was reached atthe conference.About April 26 Young went to the respondent's yard to sign upthe new men but was stopped by the respondent who inquired whatYoung wanted.When Young told him, the respondent, 'Silver,replied, "Well you can't sign up none of these men.We have-anThe Dealers'Associationapparentlywas composed of all scrap iron dealers in,Minne-apolis and St Paul, MinnesotaThe number of such dealers who were under contractwith the United varied fiom 6 to 10,but did not include all dealers in the Association. 54,DECISIONS' OF NATIONAL LABOR RELATIONS BOARDA. F. of L. contract signed up here ... you haven't got any con-tract here."Silver thereupon ordered Young to leave the premisesand pushed' him toward the gate.Meyer Silver also told Young toleave and informed him that the respondent "had a contract signedwith the A. F. of L:"On April 30 the United sent a letter to the respondent and to eachof the employers who was a party to its contract of June 3, 1940,advising them, in accordance with a requirement of the MinnesotaLabor Relations Act, that their employees would strike after 10 days.On the following day, May` 1, the respondent entered into a closed-shop contract with Local 20498.Thereafter, a conciliator and later,a commission attempted to avert the strike but both failed.During the latter part of May *the respondent called' into his officeeach of his employees separately and advised them that they mustjoin Local 20498 in order to retain their jobs.When employee Frank'Marshall objected and told Silver that he could not afford the dues,and initiation fees, Silver said, "You don't have to pay anything,just sign it."The respondent paid employee Max Wallach's feesbut later deducted the amount from his-pay, check.,Wallach. testified,.,however, and we find, that only three of the remaining seven employeeswere required to repay the amounts advanced by the respondent tocover their fees.On June 9, 1941,, the United called a strike, against all parties tothe agreement of June 3, 1940, including the respondent, who hadbeen represented by Isaacs at the conference with the conciliator andwho had been present in person during the hearings before thecommission.On June,12, 1941, all except the respondent and two other employerparties to the contract of June 3, 1940, signed a collective bargainingagreement with the United.On the following morning, June 13,Young and a committee of the United went to the plant of the re-spondent for the purpose of getting his signature to the contract.Therespondent refused to sign the contract, unless the United would "getback" the ' contract that he had entered into with Local 20498.Thestrike was thereafter settled as to all the employers except the respond-ent.On June 16 picketing of the respondent's yard by the Unitedwas stopped by an injunction secured by the respondent.However,on October 30 the injunction was dismissed and the United resumedits picketing for a short time until, as Young testified; .'some truckdrivers came up there`and told them [the pickets], to move on, or else."Young testified, and we find, that the strike is still in effect as to therespondent.'On April 19, 1942, the respondent executed another closed-shop con-tract with Local 20498.' EASTERN SUPPLY COMPANY55B. Conclusions as to, the unfair labor practices1.Interference, restraint, and coercion-The foregoing recital makes it clear that, commencing early in 1941the respondent discouraged his employees from membership in theUnited and sought by various means to force them into Local'20498.Thus, the employees were on numerous occasions advised that theycould work longer hours and earn more money under a different typeof contract than that with the United and were told that the A. F. of L.provided such a contract.They were told that the C. 1. 0. was a racketand that the United's business agent was a racketeer, and were warnedthat the respondent no longer intended to deal with the United.Thefour employees who quit were also advised that the "C. I. O. was out,"and that "one thing is sure, this is going to be an A. F. of L. yard fromnow on." Thereafter, the respondent hired new employees withoutrequesting the United to supply them, as he was bound by his contractto do, and refused to permit Young to approach these men for thepurpose of securing their membership in the United.On May 1, 1941,the respondent entered into a contract with Local 20498, although, sofar as the evidence discloses, none of his 'employees were members of,or had designated, that union.Thereafter he required that his em-ployees become members of Local 20498 in order to keep their jobs; andpaid the initiation fees and dues of at least some of them. 'We findthat by the above course of conduct, the respondent has unlawfullyassisted Local 20498, thereby interfering with the self-organization ofhis employees.The contracts of May 1, 1941, and April 19, 1942, were clearly pro-scribed by the Act, since Local 20498 was not the freely chosen repre-sentative of the employees of the respondent, and, on May 1, 1941, didnot even purport to represent a majority of them.Although on April19, 1942; the employees may have been members of Local 20498 pursu-ant to the closed-shop provisions of the earlier agreement, there is noevidence that they had ever designated it voluntarily as their collec-tive bargaining representative ; and in view of the method by whichthey were originally coerced into membership, we,must presume thattheir supposed continuation of membership was the result of the re-spondent's illegal support of Local 20498.We find that the contractsof May 1, 1941, and April 19,1942, were invalid since they were executedwith an organization which did not represent a majority,of theemployees and which was assisted by the unfair labor practices of therespondent.We_ find that by the above acts the respondent has interfered, with,restrained, and coerced his employees in the exercise of_ the rightsguaranteed in Section 7 of the Act. 56 _DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe refusal to bargain(a)The appropriate unitThe complaint alleged that all employees of the respondent exceptclerical and supervisory employees constitute a unit appropriate forthe purposes of collective bargaining. In his answer the respondentadmitted, and at the hearing the United and Local 20498 stipulated,that this unit is appropriate.We find that all employees of the respondent, except clerical andsupervisory employees, at all times material herein constituted and,now constitute, a unit appropriate for the purposes of collective bar-gaining, and that said unit will insure to the employees of the re-spondent the full benefit of their right to self-organization and tocollective bargaining and '.will otherwise effectuate the policies ofthe Act.(b) The majorityOn March 29, 1941, when the United notified the respondent of itsdesire to begin negotiations for a new contract, the 8 employees of 'therespondent were members of the United. Neither then nor thereafter,so, far as the evidence discloses, did the respondent's, employees volun-tarily indicate any desire to change their collective bargaining repre-sentative for the following year.On April 5, 1941,' 4, employeesterminated their employment and apparently were not immediatelyreplaced.This situation continued until an undisclosed date prior toApril 14, upon which date the respondent hired 3 or 4 employees, 1 ofwhom was a member of the C. I. 0.5 The record does not disclosehow many persons were employed at all times thereafter, but appar-ently the number fluctuated between 6 and 10. It appears that, atthe time in May when the. respondent required the employees to, joinLocal 20498, there were 8 employees ; and that when they United beganits strike on June 9 there were 10 employees: Of these, 3 were absent,from work on June 9, and the remaining 7 went out. on strike.Oneemployee, who had not previously been t member of the United,joined it at that time.At the time of the hearing there were appar-ently only 4 employees, none of whom was a' member of the United.Thus; while there is some doubt as to the precise situation after 'thenew employees were hired in April, it appears that the United actuallyrepresented a,majority of the respondent's employees until the latterpart'of May 1941, when,all the employees were forced to'become mem-;5The evidence is inconclusive as to whether or not this employee designated the Unitedas his collective bargaining representative.Foi the reasons stated below,we find' itunnecessary to 'determine whether he,should be countedIamongthe employees who hadso designated it. EASTERN SUPPLY COMPANY57bers of Local 20498.8However, any apparent loss of majority whichthe United suffered subsequent to April 5, 1941, may not be giveneffect since,as wefind below, the respondent unlawfully refused tobargain with the United on April 5 and,, both before and after thatdate, engaged in unfair labor practices, to which any impairment ofthe United's majority must be attributed.7We find that, on March 29; 1941, the United was, and at all timesthereafter, has been, the duly designated representative of a majorityof the respondent's employees in the appropriate unit, and that byvirtue of Section 9 (a) of the Act it was and is the exclusive repre-sentative of all the employees in said unit for the purposes of collectivebargaining with the respondent in respect to rates of pay, wages,hours of employment, and other conditions of employment.(c) The refusal to bargainAs stated above, the United, on March 29, 1941, notified the re-spondent that it desired to begin negotiations for a new contract.At that time no other union was claiming to represent employeesof the respondent, nor had the employees in any wise manifesteda desire to change their representative.However, even prior to March29 the respondent had unlawfully interfered with his employees',free choice of representatives by attempting to interest them in trans-ferring their affiliation to another union, and by indicating to themhis unwillingness to continue dealing with the United.On April 5,when four employees, all of whom were members, of the United, quittheir jobs, the respondent flatly told them that he would no longerdeal with the United and that he planned to operate an "A. F. of L.yard."That the respondent's statements were not merely idle threats wasmade clear thereafter, when the respondent violated the terms of hisagreement with the United by hiring employees without first request-ing the United to supply them and by refusing to allow Young to signthem up in the United. In addition, the respondent informed Young,in effect, on about April 26, that he would not bargain with the Unitedand that he had entered into a contract with the A. F. of L., althoughe Since all employees then working went out on strike with the United on June 9, itmay also be assumed that,in spite of their change of affiliation, the employees stilldesired to be represented by the United at that time.7 Cf.N. L. R. B. v. Bradford Dyeing Ass'n,310 U. 'S. 318, rev'g 106 F. (2d) 119(C. C. A. 1)and enf'gMatter of Bradford Dyeing Association(U. S. 4A.) (a corporation)'andTextileWorkers Organizing Committee of the C. I.0, 4 N. L R. B. 604;Int'l AssnofMachinists v. N. L R B.61 S. Ct. 83, aff'g 110 F. (2d) 29 (App. D C.) enf'gMatterof The Seri ick CorporationandInt'lUnion, Unitcd Automobile Workers of America, Local'No 459,8 N. L. R B 621;Matter of National Seal Corporation'and Int'lAss'svof Machin,ists,30 N L R B. 188;Matter of Norristoton Box -CompanyandInternational Brother-hood of Fulp,SulphiteandPaper Mill' Workers, Local 422, 58DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 1, 1941, when the respondent entered into a contract withLocal 20498, his contract with the United had expired, but the United,as we have found, was still entitled to recognition as the statutorybargaining representative of,his employees since any actual impair-ment of its majority at that time was due to the unfair labor practicesof'the respondent.The respondent was not privileged to enter intoa closed-shop contract with Local 20498, which on that date- repre-sented none of the respondent's employees, as far as the record shows,and, as we have found, was a labor organization then assisted bythe respondent's unfair labor practices."His conduct in executingthe contract with Local 20498, under these circumstances, was in itself,itwith his employees'--freedom of self-organization.We find ` that on April 5, 1941,' and at all times thereafter, therespondent, by the aforesaid conduct, refused to bargain collectivelywith the United as the exclusive representative of the employeeswithin the appropriate unit and that lie has thereby interfered with,restrained, and coerced'his employees in the exercise of'the rightsguaranteed by Section 7 of the Act.3.The strikeWe find that the United's action in striking on June 9; 1941, and incontinuing its, strike against the respondent on June 13, and October30, 1941; was caused by the respondent's refusal to bargain and other,unfair labor practices hereinabove found.-IV.THE EFFECT OF THE UNFAIR LABOR PRACTIOES UPON COMMERCEThe activities of the respondent set forth in Section III, above, oc-curring in,connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to leadand have led to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor prac-tices, we shall order the respondent to cease and desist therefrom andsThe proviso in Section 8 (3) of the Act states,..nothing in this act ' . . shallpreclude an employer from making an agreement with a labor organization(n,ot estab-lished,maintained, or assisted by. any action defined in this Actasan unfair labor prac-tice)to require. as a condition of employment, membership therein,ifsuch labororganizationisthe representative of the employeesas provided in Section 9 (a), in theappropriatebaigainingunitcoveredbysuch, agreementwhenmade"(Italicssupplied )9CfMatter of National Motor Bearing CompanyandInternationalUnion,United,AutomobbleWorkers of America, Local No.76, 5 N. L R B 409, enf'd as mod,N. L R. B.v.National Motor Bearing Company,105 F. (2d) 652 (C. C A. 9). EASTERN SUPPLY COMPANY59to take certain affirmative action designed to effectuate the policies ofthe,Act.-We have found that the respondent refused to bargain collectivelywith the United as the exclusive representative of his employees in anappropriate unit.We shall order that the respondent on request bar-gain collectively with the United as such exclusive representative inrespect to rates of pay,hours-of employment,and other conditions ofemployment.We shall also order the respondent to cease and desist from givingeffect to the contracts of May 1, 1941,and April 19, 1942, with Local20498 as well as to any extension,renewal,modification or supplementthereto and to any superseding contract which may now be in force.Nothing herein shall be taken to require the respondent to vary thosewages, hours,seniority and other such substantive features of his rela-tions with the employees themselveswhich therespondent may have'established in performance,of these contracts as extended,renewed,modified, supplemented or superseded.--We have found that the strike which-commenced on June 9, 1941, wascaused and prolonged by the unfair labor practices, of the respondent.In order to,iestore thestatus quoas it existed prior to the time therespondent engaged in such unfair labor practices,we shall order thatthe respondent:(1) offer reinstatement to their former or substan-tially equivalent positions,without prejudice to their seniority - andother rights and privileges,to those employees who went on strikeon June'9, 1941, or thereafter,and who have applied for and have notbeen offered reinstatement;-and (2)upon application offer reinstate-ment to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,to those em-ployees who went on strike on said date, or thereafter,and who havenot previously applied for reinstatement,dismissing if necessary allpersons hired on or after June 9, 1941,the date-of the commencement ofthe strike,and not in the respondent's employ on said date. If thereis then not sufficient employment available for the employees to beoffered reinstatement,allavailable positions shall'be distributedamong such employees without discrimination against any employeebecause of his union affiliation or activities,following such a-system ofseniority or other non-discriminatory-practice to such extent as hasheretofore been applied,in the conduct of the respondent's business.Those employees,if any, remaining after such distribution,for whomno, employment is immediately available,shall be placed upon a pref-erential list and thereafter offered employment in their former or sub-stantially equivalent positions as such employment becomes availableand before other persons are hired for such work,in the order deter-mined among them by said system of seniority or other non-discrim-inatory practice. 60DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDWe shall also order the respondent to make' whole those employeeswho went on strike on June 9,1941, or thereafter, and who have appliedfor and have not been offered reinstatement, for` any loss of pay theymay have suffered by 'reason of the respondent's refusal, if any, to,reinstate them, as provided above, by payment to each of them of asum of money equal to, that which he would normally have earned aswages during the period from 5 days after the date on which heapplied for reinstatement to the date of the respondent's offer of rein-statement or placement on a preferential list, less his net earnings,", ifany, during such period.We shall order the respondent to make wholethose employees who went on strike on June 9,1941, or thereafter, who.have applied for and who have received reinstatement, for any lossof pay they .may' have suffered ^by reason of the respondent's refusal,if any, to reinstate them within 5 days-from the date of such applica-tion, by payment to each of them of a sum of* money equal to thatwhich he would normally have earned as wages during the period from5 days after the date upon which he applied for reinstatement to thedate upon which he was reinstated, less his net earnings, if any, duringsuch-period. 'We shall also order the respondent to make whole'thoseemployees who went on strike on June 9, 1941, or thereafter, and who,have not previously, applied for reinstatement, for any loss of pay, theymay suffer by reason of the respondent's refusal, if any, to reinstatethem as provided,above,,by payment to each of them of a sum of money-which he would normally have earned as wages during the period from:5 days after the date on which he applies for reinstatement to the date-of the respondent's offer of reinstatement or placement on a preferen-'tial,list, less his net earnings during such period.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United 'Electrical, Radio and. MachineWorkers of America,.Local No. 1143, affiliated with the Congress of Industrial Organiza;-,tions and Scrap Iron; Metal & Rag Workers Union, Local 20498,affiliated with the American Federal of Labor are labor organizationswithin ,the meaning of Section 2 (5) of the Act.' -2.All employees of the respondent, except clerical and supervisory10By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment,elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Car-penters and Joiners of America, Lumber and Saivmnll Workers' Union, Local 2590,8 N. LR. B 440. -Monies received for, work performed upon Federal, State, county, municipal,or other work-relief projects shall, be considered as earnings.SeeRepublic Steel Corpora-tionv.N. L. R. B.311 U. S. 7. EASTERN SUPPLY COMPANY61employees, have at all times material herein constituted, and they nowconstitute, a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.United Electrical, Radio and Machine Workers of America LocalNo. 1143, affiliated with the Congress of Industrial Organizations, onexclusive representative of all employees in such unit for the purposes,of collective bargaining within the meaning of Section 9 (c) ofthe Act.4.By refusing, to bargain collectively on April 5,, 1941, and at alltimes thereafter with United Electrical, Radio a.nd Machine Workersof America, Local No. 1143, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of his employees in theappropriate unit, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing his employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in unfair labor practices within the meaningof Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor 'practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, A. W. Silver doing business as Eastern Supply Company,his agents, successors, and assigns, shall:1.Cease and desist from :(a). Refusing to bargain collectively with United Electrical, Radioand Machine Workers of America, Local No. 1143, as the exclusive rep-resentative of all his employees, excluding clerical and supervisoryemployees, in respect to rates of pay; wages, hours of employment andother conditions of employment;(b)Recognizing, or in any manner dealing with, Scrap Iron, MetalRag Workers Union, Local 20498, as the exclusive representative of-his employees in regard to, grievances, labor disputes, wages, rates ofpay, hours of employment or other conditions of employment, unlessand until that labor organization'* shall have been certified as such bythe National Labor Relations Board;(c)Giving effect to the contracts of May 1, 1941, and April 19, 1942,executed by and between the respondent and Scrap Iron, Metal & RagWorkers Union, Local 20498, or to -any extension, renewal, modification, 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDor supplement thereof, or to any superseding contract with said organ-ization which may now be in force;(d) In any other manner interfering with, restraining.' or coercinghis employees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with United Electrical, Radioand Machine Workers of America, Local No. 1143, as the exclusivebargaining representative of all of his employees,'excluding clericaland suppervisory employees;(b)Offer to those employees who went on strike on June 9, 1941, orthereafter, and who have applied for and have not been offered rein-statement,^ immediate and full reinstatement to their former or, sub-stantially equivalent positions, without prejudice to their seniorityand other rights and privileges, in the manner provided in the sectionentitled "The remedy" above; and place those employees for whom em-ployment is not immediately available upon a preferential list in themanner set forth in said section, and thereafter, in said manner, offerthem employment as it becomes available;(c)Upon application offer to those employees who went on strikeon June 9, 1941, or thereafter, and who have not previously appliedfor reinstatement, immediate and 'full reinstatement to their formeror substantially equivalent positions, without prejudice to their sen-iority and other rights and privileges, in the manner provided inthe section entitled "The remedy" 'above; and place those employeesfor whom employment is not immediately available upon a prefer-ential list in the manner set forth in said section, and thereafter,in said manner, offer them employment as it becomes available;(d)Make whole the employees,who went on strike on June 9, 1941,or thereafter, and who have 'applied for reinstatement, for any lossof pay they_ may have suffered by reason of the respondent's refusal,if any, to reinstate them within five (5) days of their respective appli-cations, as provided in the section entitled "The remedy" above, bypayment to each, of them a sum of money equal to that which hewould normally' liave earned as wages during the period from five(5) days after the date on which he applied for reinstatement to thedate of, the 'respondent's offer of reinstatement or placement upon apreferential list, less his net earnings, if any, during said period;(e)Make whole the employees who went on strike on June 9, 1941,or thereafter, and who have applied for and received reinstatement, EASTERN SUPPLY COMPANY63for any loss of pay they may have suffered by reason of the respond-ent's refusal, if any, to reinstate them within five (5) days of theirrespective applications, as provided in the section entitled "The rein-edy" above, by payment to each of them of a sum of money equal tothat which he would normally have earned as wages during theperiod from five (5) days after the date on which he applied forreinstatement to the date of his reinstatement, less his net earn-ings, if any, during such period ;(f)Make whole the employees who went on strike on June 9,1941, or thereafter, and who have not applied for reinstatement, forany loss of pay they may suffer by reason of the respondent's refusal,if any, to reinstate them, as provided in the section entitled "Theremedy" above, by payment to each of them,of a' sum of money equalto that which he. would normally have earned as wages during theperiod from five (5) days after the date on which he applies forreinstatement to; the date of the respondent's offer of reinstatementor placement upon a preferential list, less his net earnings, if any,during said period ;(g)Withdraw and withhold all recognition from Scrap Iron,sentative of the employees for the purposes of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment or other conditions of employment, unless anduntil that labor organization shall have been certified as such by theNational Labor Relations Board;(h)_Post immediately in conspicuous places at his place of busi-ness in Minneapolis, Minnesota, and maintain for a period of atleast sixty (60) consecutive days from the date of posting, noticesto his employees stating: (1) that the respondent will not engagein the conduct from which it is ordered to cease and desist inparagraphs 10(a), (b), (c), and (d) of this Order; and (2) that therespondent will take the affirmative action set forth in paragraphs2 (a), (b), (c), (d), (e), (f), and (g) of this Order;(i)Notify the Regional Director for the Eighteenth Region, inwriting, within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.